                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ILLIA KORNEA                                 :
          Plaintiff,                         :
                                             :
        v.                                   :       CIVIL ACTION NO. 18-2708
                                             :
J.S.D. MANAGEMENT, INC. et al.               :
               Defendants.                   :


                                       MEMORANDUM

Rufe, J.                                                                         October 4, 2018

        Plaintiff, proceeding pro se, filed suit in the Court of Common Pleas of Bucks County,

Pennsylvania, against JSD Management, Inc., Kelly Hendrick, and Darcy Clark, asserting causes

of action under the Fair Debt Collection Practices Act and the Pennsylvania Fair Debt

Collections Practices Act. JSD removed this case to this Court and filed a Motion to Dismiss

and/or for Summary Judgment. Defendants Hendrick and Clark filed a Motion to Dismiss for

Insufficient Service of Process. Plaintiff then filed an amended complaint asserting eleven new

causes of action. JSD now moves to strike the amended complaint for failing to comply with

Fed. R. Civ. P. 15(a)(2). Hendrick and Clark move to dismiss the original complaint for

insufficient service of process and the amended complaint for insufficient process and

insufficient service of process.

   I.        DEFENDANT JSD’S MOTION TO STRIKE THE AMENDED COMPLAINT

        JSD argues that Plaintiff did not comply with Federal Rule of Civil Procedure 15 in filing

the amended complaint. Federal Rule of Civil Procedure 15 provides in relevant part that “[a]

party may amend its pleading once as a matter of course within … 21 days after service of a
motion under Rule 12(b), (e), or (f).”1 JSD served Plaintiff with a Motion to Dismiss on July 3,

2018.2 Plaintiff’s amended complaint was filed on July 30, 2018, six days after the deadline.

Accordingly, Plaintiff did not properly amend the complaint as to Defendant JSD “as a matter of

course” and could only amend the complaint as to JSD “with the opposing party’s written

consent or the court’s leave.”3

             Leave to amend pleadings is at the discretion of the court and shall be freely given “when

justice so requires.”4 As Plaintiff is a pro se litigant, in the interest of justice, the Court will allow

the amended complaint. There being no suggestion that Plaintiff filed the amended complaint in

bad faith or with dilatory motives, but to assert new legal theories that are based on the same

factual basis as the original complaint, and as the amended complaint was filed only six days

after Plaintiff’s deadline to amend the complaint as a matter of course, this does not prejudice

Defendant.5 Therefore, the Motion to Strike will be denied.

       II.      DEFENDANT HENDRICK AND CLARK’S MOTION TO DISMISS FOR
                INSUFFICIENT PROCESS AND INSUFFICIENT SERVICE OF PROCESS

       A. Adequacy of Process

             Defendants Hendrick and Clark argue for dismissal based on insufficient process because

no summonses were issued for, or designated the names of, Hendrick or Clark. While

Defendants are correct that the summonses were defective in the particular manners identified,

1
    Fed. R. Civ. P. 15(a)(1).
2
    Mot. Dismiss or Summ. J. [Doc. No. 4] at 2.
3
    Fed. R. Civ. P. 15(a)(2).
4
    Fed. R. Civ. P. 15(a)(2).
5
 To show prejudice a party must “do more than merely claim prejudice; it must show that it was unfairly
disadvantaged or deprived of the opportunity to present facts or evidence which it would have offered had the …
amendments been timely.” Bechtel v. Robinson, 886 F.2d 644, 652 (3d Cir. 1989) (citations and internal quotation
marks omitted).


                                                        2
“federal courts have generally held that these types of defects are insufficient to render service

invalid when a defendant has received actual notice and has suffered no prejudice as a result of

the defects.”6 Here, although the docket shows that no summons was issued for either Clark or

Hendrick, they were not prejudiced by this technical error. Both defendants were listed in the

case caption of the summonses and their responses to the original complaint and the amended

complaint show that they had notice of the suit brought against them.

       B. Adequacy of Service of Process

           The parties disagree as to whether Plaintiff properly served Hendrick and Clark when he

personally mailed process to them at JSD on three occasions.7 The federal rules authorize service

of an out-of-state defendant (JSD, where Hendrick and Clark work, is located in Delaware)

pursuant to the rules of the state where the federal court is located.8 The Pennsylvania Rules of

Civil Procedure allow an out-of-state defendant to be served by mailing process to the defendant

“by any form of mail requiring a receipt signed by the defendant or his authorized agent.”9 The

burden is on the plaintiff to show that the defendant or the defendant’s authorized agent signed




6
 Thompson v. Kramer, No. 93–2290, 1994 WL 725953, at *5 (E.D. Pa. Dec. 29, 1994) (finding that plaintiff validly
served defendants with an amended complaint despite the fact that no summons had been issued that named them as
defendants and their names were added into the original summons by handwritten changes); see also Wells v.
Rockefeller, 728 F.2d 209, 213 (3d Cir.1984) (summons that was defective in stating that response to complaint was
due in three days did not deprive court of jurisdiction over defendant when defendant was not prejudiced by the
error); Newman v. Prior, 518 F.2d 97, 99 (4th Cir. 1975) (Although summons did not literally comply with this rule,
where the summons indicated the parties by the reference “see complaint,” where a copy of the complaint, with the
names of all parties was attached to the summons, and where defendant was not prejudiced by the defect, the error
was harmless) (overruled on other grounds by Newcome v. Esrey, 862 F.2d 1099 (4th Cir. 1988)).
7
 Plaintiff mailed the original complaint to Defendants in July of 2018, and mailed the amended complaint to
Defendants on July 31, 2018, and September 10, 2018. See Return of Service [Doc. No. 8] at 7; Certified Mail
Receipts [Doc. No. 21] at 4.
8
    Fed. R. Civ. P. 4(e)(1).
9
 Pa. R. Civ. P. 403; Pa. R. Civ. P. 404(2) (allowing service of an out of state defendant “by mail in the manner
provided by Rule 403”).


                                                          3
the return receipt.10 The fact that an individual is the defendant’s secretary or has the authority to

accept mail on behalf of the defendant does not establish that such individual is an agent of the

defendant authorized to accept service of process.11 Here, Plaintiff has not shown that

Defendants Hendrick and Clark or an authorized agent signed the return receipt associated with

any of the three attempts at service.

           Plaintiff has not provided any information to this Court regarding his attempt to serve the

Defendants with the original complaint, and Defendants have represented that it was received

and signed for by an individual named Janet Talbot.12 The return receipt for Plaintiff’s July 31,

2018 Return of Service for the amended complaint was signed by an individual named Rebecca

Evans.13 Plaintiff has not provided any information regarding Evans or Talbot, nor has he

established their relationship to Defendants. The box next to the word “agent” beside Evans’s

signature on the receipt is not checked.14 Moreover, in affidavits submitted by Defendants,

Talbot and Evans explain that they are not authorized to accept service of court papers on behalf

of Hendrick or Clark.15 Evans and Talbot state that they believed the envelopes in which the

summonses were mailed were directed to JSD, and that they would not have signed for the mail


10
  Grand Entm’t Grp. v. Star Media Sales, Inc., 988 F.2d 476, 488 (3d Cir. 1993) (“the party asserting the validity of
service bears the burden of proof on that issue”); see also Hutton v. KDM Transport, Inc., No. 14–3264, 2014 WL
3353237, at *3 (E.D. Pa. July 9, 2014) (“Where the plaintiff relies on receipt by someone other than the defendant,
he must produce evidence that the signatory had authority to sign on the defendant's behalf.”).
11
  Aetna Inc. v. Insys Therapeutics, Inc., 284 F. Supp. 3d 582, 586 (E.D. Pa. 2018) (finding that the authorization to
accept mail does not establish the authority to accept service); Furin v. Reese Teleservices, Inc., No. 2:07cv1542
2008 WL 5068955, at *1 (W.D. Pa. Nov. 24, 2008) (finding that the Third Circuit “has expressly recognized that ...
offering proof that a mail clerk or receptionist signed for the package ‘offer[s] no proof that the signatures belong to
the defendant's authorized agents.’”) (quoting Lampe v. Xouth, Inc, 952 F.2d 697, 701 (3d Cir. 1991)).
12
     Br. Supp. Def. Mot. Dismiss [Doc. No. 5-1] at 2.
13
     Return of Service [Doc. No. 8] at 7.
14
     Id.
15
     Evans Aff. [Doc. No. 11-4] at ¶ 7; Talbot Aff. [Doc. No. 5-5] at ¶ 7.

                                                             4
had they known it was directed to Hendrick and Clark.16 There is no reasonable basis to infer that

either Evans or Talbot were agents for service of process purposes.

           The Court notes that Plaintiff did not provide a signed return receipt for the summons

mailed on September 10, 2018 and therefore did not meet the requirement that process be mailed

to the defendant by mail requiring a signed return receipt.17

           Additionally, the Plaintiff failed to comply with the rules governing service of process by

effectuating service personally. Both the federal and state rules require service of original

process to be accomplished by an adult who is not a party to the action.18 There is no exception

for this rule for service effectuated via mail or when the Plaintiff is pro se.19 In all three attempts

to serve Defendants Hendrick and Clark with the Amended Complaint, Plaintiff appeared to have

personally mailed the summons and complaint to the Defendants’ workplace.20

           Finally, Plaintiff’s contention that service of process was proper due to Defendants’

awareness of the complaint is without merit. “Notice to a defendant that he has been sued does

not cure defective service, and an appearance for the limited purpose of objecting to service does




16
     Evans Aff. [Doc. No. 11-4] at ¶¶ 5, 8; Talbot Aff. [Doc. No. 5-5] at ¶¶ 5, 8.
17
     See Certified Mail Receipts [Doc. No. 21] at 4; Pa. R. Civ. P. 403.
18
  Fed. R. Civ. P. 4(c)(2) (“Any person who is at least 18 years old and not a party may serve a summons and
complaint”) (emphasis added); Pa. R. Civ. P. 400(b) (authorizing service of original process by a “competent
adult”); Pa. R. Civ. P. 76 (defining “competent adult” as “an individual eighteen years of age or older who is neither
a party to the action nor an employee or a relative of a party”) (emphasis added).
19
  Constien v. United States, 628 F.3d 1207, 1213 (10th Cir. 2010) (“[e]ven when service is effected by use of the
mail, only a nonparty can place the summons and complaint in the mail”); Reading v. United States, 506 F. Supp. 2d
13, 19 (D.D.C. 2007) (finding that Rule 4 does not allow a pro se plaintiff to effectuate service by certified mail
himself).
20
  Plaintiff indicated on each Proof of Service form related to the amended complaint that he personally served the
summons on Defendants Hendrick and Clark. See Proof of Service [Doc. No. 8] at 2, 4; Proof of Service [Doc. No.
21] at 2, 3.


                                                             5
not waive the technicalities of the rule governing service.”21 Accordingly, Defendants Hendrick

and Clark have not been properly served.

       C. Request for Alternative Service

           Plaintiff’s request for alternative service is denied without prejudice. Alternative service

of process is only necessary where service “cannot be made under the applicable rule”22 and

where “circumstances are such that the district court’s intervention is necessary.”23 A plaintiff

requesting alternative service must explain by affidavit the “reasons why service cannot be

made.”24 Here, Plaintiff has not shown that service is not possible under the Pennsylvania rules

for service of process. Plaintiff’s previous attempts at service show he is aware of the

Defendants’ place of employment, and there is no suggestion that Defendants are evading service

of process. Therefore, alternative service is not warranted at this time.

       D. Extension of Time to Serve Process on Defendants Hendrick and Clark

           Rule 4 requires that service of process be completed within 90 days after a case is

removed to federal court.25 Filing an amended complaint does not restart the clock for serving

defendants.26 Here, the case was removed on June 26, 2018, and thus the time for Plaintiff to

effectuate service under Rule 4 has expired. However, where a Plaintiff fails to complete service

within the allotted time period, the court has discretion to allow for late service under Rule 4

21
     Grand Entm’t Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 492 (3d Cir. 1993).
22
  Pa. R. Civ. P. 430(a); see also Grove v. Guilfoyle, 222 F.R.D. 255, 257 (E.D. Pa. 2004) (“Alternative service is
only appropriate when service cannot be made under the applicable Rule, and only as a last resort”) (internal
quotation marks omitted).
23
  Knit With v. Knitting Fever, Inc., No. 008-cv-4221, 2010 WL 4977944, at *3 (E.D. Pa. Dec. 7, 2010) (citations
omitted).
24
     Pa. R. Civ. P. 430(a).
25
     Fed. R. Civ. P. 4(m).
26
     UWM Student Ass’n v. Lovell, 888 F.3d 854, 859 (7th Cir. 2018).


                                                            6
with or without a showing of good cause.27 Although Plaintiff did not adhere to the rules

governing service of process, Plaintiff attempted to effectuate service three times on Defendants

Hendrick and Clark. Plaintiff also attempted to cure some of the defects in process by having a

new summons issued for Hendrick and Clark. Therefore, given Plaintiff’s good faith efforts to

effectuate service, this Court will extend the time for service of the amended complaint by 30

days.

     III.      CONCLUSION

            For the reasons stated above, Defendant JSD’s motion to strike the amended complaint is

denied. Defendant Hendrick and Clark’s Motions to Dismiss will be granted in part and Plaintiff

is allowed 30 days to properly effectuate service of process pursuant to Fed. R. Civ. P. 4. This

Memorandum does not address the merits of the claims in this case. The Court will address

Defendant DexYP’s Motion to Dismiss, and the response thereto, in a separate order. An

appropriate order follows.




27
  Felicetty-Stamm v. Sec’y Dept. of Homeland Sec., 558 F. App’x 189, 191 (3d Cir. 2014) (a district court is
“empowered to extend the time [to effectuate service] even without a showing of good cause”).


                                                         7
